MILLER, District Judge.
The statute law of the state requires that a special meeting of the board shall be holden only by request of the members, addressed to the clerk in writing, and specifying the time and place of such meeting, and upon reception of sucH request, the clerk shall immediately transmit notice in writing to each of the members of the board. These requirements of the act were not observed. The meeting of the board was called by the clerk on the verbal. request of members. The legislature thought it proper that special and extra sessions of the board should only be held pursuant to the. prescribed requirements. The call in this case was not sufficient in law to authorize the board to meet and initiate a proceeding to result in contracting a debt on the part of the county to be paid by taxation. ...
The act incorporating the Milwaukee, Mani-towoc and Green Bay - Company was' approved March 10, 1S70. On the 30th, the president and secretary of the company certified to the board that the line of the road was located through the county. On that *526same day notices were issued for the election to be held on the 12th of April. It does not appear that the board of supervisors prescribed the manner of holding the election, or of giving the notice, or the form of the ballots, or any regulations relating to the election. The clerk of the board and the sheriff issued notices of an election in the matter of aiding the two companies, and prescribed the form of the ballots, pursuant to the resolution of the board on the 30th of March, that the clerk and the sheriff of the ■county be authorized and instructed to forthwith give due notice of s.uch election. And the ballots were printed on the same sheet and not distributed by order of the board. It is apparent that the board had not complied with the act The whole business seems to have been put through with too much haste to insure accuracy In. the proceedings.
NOTE. Consult Mygatt v. Green Bay [Case No. 9.99S]; Luling v. Racine [Id. 8,G03], and cases there cited; also, Dill. Mun. Corp.
A similar case has recently been decided in the Illinois supreme court, being on a bill to enjoin the issue of county bonds to a railway company on the ground that the proper notice for the election had not been given, and the court held that unless the notice was in pursuance of the statute, the election was invalid and conferred no power upon the board of supervisors, either to make the subscription or issue the bonds, and that the injunction should be granted. Harding v. Rockford, R. I. & St. L. R. Co. [65 Ill. 90]; People v. Tazewell Co., 22 Ill. 147; Fulton Co. v. Mississippi & W. R. Co., 21 Ill. 3G5; Supervisors of Schuyler Co. v People, 25 111. 182; Clarke v. Supervisors of Hancock Co., 27 111. 305; Marshall Co. v. Cook, 3S Ill. 44; Wiley v. Town of Brimfield.[59 Ill. 30G]. _
The dockets of this court and of other courts of the United States are filed with suits on corporation bonds issued in aid of railroad companies.
It is the settled rule of the courts to reject all proof of errors alleged to have been committed in or about the election, or the issuing of bonds, in actions by innocent holders.' The court holds that objections should be made in a proper form by tax payers before the bonds are issued. This bill is brought in time. And I have no doubt the bonds can only be legally issued so as to contract a debt to be paid by taxation, In the manner prescribed by the law. Authorizing and holding the election and issuing the bonds must substantially comply with the law in every particular. The matter of complaint in this case is not technical, but substantial.
Proceedings preparatory to issuing the bonds must as substantially comply with the law as in levying a tax for the payment of the debt and interest.
Printing the two ballots on the same sheet of paper may not, possibly, of itself be illegal, but it would be a more satisfactory compliance with the act to have the question fairly submitted to a vote of the electors by supplying them at the polls with separate tickets.
For these reasons I am bound to grant the injunction prayed for in this bill.
I think complainants are entitled to claim the jurisdiction of this court They are aliens, and they allege that the value of their estate is six thousand dollars. The principal and interest of the two hundred and fifty thousand dollars of bonds voted for must be paid by taxation. By the laws of this state the property of complainants can be sold for taxes, and also the amount of taxes to be paid on these bonds for interest and principal by complainants would no doubt exceed the sum of five hundred dollars.